DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 06/03/2020, 02/24/2022, 05/19/2022 and 08/29/2022 have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-12, 14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanbe et al. (hereinafter Kanbe), U.S. Patent Application Publication 2016/0240306.
Regarding Claim 1, Kanbe teaches, a wire-wound inductor component (Fig. 4) comprising: 
a core (10) having a columnar shaft portion (13), and a first support portion (11) and a second support portion (12) that are respectively provided on a first end portion and a second end portion of the shaft portion; 
a first terminal electrode (30) and a second terminal electrode (30) provided on the first support portion and the second support portion, respectively; 
a wire (21, 22) wound around the shaft portion, and having a first end connected to the first terminal electrode and a second end connected to the second terminal electrode; and 
a cover member (15) disposed between at least the first support portion and the second support portion, and covering an upper surface of the shaft portion, 
wherein a distance between an upper surface of the shaft portion (13) and a top surface of the first support portion (11) and the second support portion (12) in a height direction of the core is defined as a top surface step (not labeled, Fig. 4), 
a distance between a lower surface of the shaft portion (13) and a bottom surface of the first support portion (11) and the second support portion (12) in a height direction of the core is defined as a bottom surface step (not labeled, Fig. 4), 
the top surface step is smaller than (Fig. 4) the bottom surface step, 
the top surface step is larger than a wire diameter of the wire (Fig. 4), and 
a distance between an upper surface of the shaft portion and an uppermost surface of the wire is larger than half of the top surface step (although drawing may not be to scale, Fig. 4 teaches “a distance between an upper surface of the shaft portion and an uppermost surface of the wire is larger than half of the top surface step”).  (Kanbe: Figs. 1-4, para. [0042], [0043], [0051], [0053]).

Regarding Claim 2, Kanbe further teaches, wherein an upper surface of the shaft portion (13) has a covered region covered by the wire (21, 22) and an exposed region not covered by the wire, and an area of the covered region is larger than an area of the exposed region.  (Kanbe: Fig. 4, para. [0043], [0051]).
Regarding Claim 3, Kanbe further teaches, wherein the cover member (15) covers a top surface of the first support portion (11) and the second support portion (12).  (Kanbe: Fig. 4, para. [0042], [0043]).
Regarding Claim 4, Kanbe further teaches, wherein 
an angle formed by an inner surface on a side of a bottom surface of the first support portion (11) and a bottom surface of the first support portion is smaller than an angle formed by an inner surface on a side of a top surface of the first support portion (11) and a top surface of the first support portion (see illustration below).  (Kanbe: Fig. 4, para. [0042], [0043]).

    PNG
    media_image1.png
    349
    394
    media_image1.png
    Greyscale

Regarding Claim 5, Kanbe further teaches, wherein 
a radius of curvature of a connection surface connecting a lower surface of the shaft portion (13) and an inner surface of the first support portion (11) is smaller than a radius of curvature of a connection surface connecting a side surface of the shaft portion (13) and an inner surface of the first support portion (11).  (Kanbe: Figs. 4 and 5, para. [0042], [0043]).
Regarding Claim 7, Kanbe further teaches, wherein the top surface step is equal to or less than about 40% of the bottom surface step (although drawings may not be to scale, Fig. 4 teaches claim 7).  (Kanbe: Fig. 4, para. [0042], [0043]).
Regarding Claim 8, Kanbe further teaches, wherein the top surface step is equal to or more than about 20% of the bottom surface step (although drawings may not be to scale, Fig. 4 teaches claim 8).  (Kanbe: Fig. 4, para. [0042], [0043]).
Regarding Claim 9, Kanbe further teaches, wherein the top surface step is equal to or less than about 10% of a height dimension of the core (although drawings may not be to scale, Fig. 4 teaches claim 9).  (Kanbe: Fig. 4, para. [0042], [0043]).
Regarding Claim 10, Kanbe further teaches, wherein the top surface step is equal to or more than about 5% of a height dimension of the core (although drawings may not be to scale, Fig. 4 teaches claim 10).  (Kanbe: Fig. 4, para. [0042], [0043]).
Regarding Claim 11, Kanbe further teaches, wherein the top surface step is equal to or less than about 15% of a width dimension of the core (although drawings may not be to scale, Fig. 4 teaches claim 11).  (Kanbe: Fig. 4, para. [0042], [0043]).
Regarding Claim 12, Kanbe further teaches, wherein the top surface step is equal to or more than about 5% of a width dimension of the core (although drawings may not be to scale, Fig. 4 teaches claim 11).  (Kanbe: Fig. 4, para. [0042], [0043]).
Regarding Claim 14, Kanbe further teaches, wherein the cover member (15) covers a top surface of the first support portion (11) and the second support portion (12).  (Kanbe: Fig. 4, para. [0042], [0043]).
Regarding Claim 15, Kanbe further teaches, wherein 
an angle formed by an inner surface on a side of a bottom surface of the first support portion (11) and a bottom surface of the first support portion is smaller than an angle formed by an inner surface on a side of a top surface of the first support portion (11) and a top surface of the first support portion (see illustration below).  (Kanbe: Fig. 4, para. [0042], [0043]).

    PNG
    media_image1.png
    349
    394
    media_image1.png
    Greyscale

Regarding Claim 16, Kanbe further teaches, wherein 
a radius of curvature of a connection surface connecting a lower surface of the shaft portion (13) and an inner surface of the first support portion (11) is smaller than a radius of curvature of a connection surface connecting a side surface of the shaft portion (13) and an inner surface of the first support portion (11).  (Kanbe: Figs. 4 and 5, para. [0042], [0043]).
Regarding Claim 18, Kanbe further teaches, wherein the top surface step is equal to or less than about 40% of the bottom surface step (although drawings may not be to scale, Fig. 4 teaches claim 18).  (Kanbe: Fig. 4, para. [0042], [0043]).
Regarding Claim 19, Kanbe further teaches, wherein the top surface step is equal to or less than about 10% of a height dimension of the core (although drawings may not be to scale, Fig. 4 teaches claim 19).  (Kanbe: Fig. 4, para. [0042], [0043]).
Regarding Claim 20, Kanbe further teaches, wherein the top surface step is equal to or less than about 15% of a width dimension of the core (although drawings may not be to scale, Fig. 4 teaches claim 20).  (Kanbe: Fig. 4, para. [0042], [0043]).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kanbe, as applied to claim 1, and further in view of Suzuki et al. (hereinafter Suzuki), Japanese Patent JP2008060593A.
Regarding Claim 6, and similarly claim 17, Kanbe teaches is silent on including a height dimension of the core that is larger than a width dimension of the core, and the difference within a range from about 30 um to about 70 um.  (Kanbe: Figs. 1-4, para. [0042], [0043], [0051]).
Kanbe does not explicitly teach, wherein a height dimension of the core is larger than a width dimension of the core, and a difference between the height dimension and the width dimension is within a range from about 30 um to about 70 um.
However, Suzuki teaches (Fig. 1), wherein a height dimension of the core (2) is larger than a width dimension of the core (2), and a difference between the height dimension and the width dimension is within a range from about 30 um to about 70 um.  (Suzuki: Fig. 1, machine translation, para. [0008]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the core of Kanbe to include a height dimension of the core that is larger than a width dimension of the core of Suzuki, the motivation being “it is possible to prevent the winding from being displaced due to the contact between the plate-like core and the winding, thereby suppressing deterioration of the performance of the coil component” [0006].  (Suzuki: Fig. 1, machine translation, para. [0006]).  
Further, it would have been obvious to include a difference within a range from about 30 um to about 70 um in order to optimize “preventing the winding from being displaced due to the contact between the plate-like core and the winding, thereby suppressing deterioration of the performance of the coil component” [0006] using simple experimentation.  Therefore, the limitations of Claim 6 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kanbe, as applied to claim 1, and further in view of Osami, Japanese Patent JP2003243226A.
Regarding Claim 13, Kanbe teaches is silent on including a distance between an uppermost surface of the wire and a top surface of the cover member that is smaller than the wire diameter.  (Kanbe: Figs. 1-4, para. [0042], [0043], [0051]).
Kanbe does not explicitly teach, wherein a distance between an uppermost surface of the wire and a top surface of the cover member is smaller than a wire diameter of the wire.
However, Osami teaches (Fig. 1), wherein a distance between an uppermost surface of the wire (3) and a top surface of the cover member (6) is smaller than a wire diameter of the wire.  (Osami: Fig. 1, machine translation, para. [0041]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the core of Kanbe to include the distance between the uppermost surface of the wire and a top surface of the cover member that is smaller than the wire diameter of the wire of Osami, the motivation being “the thickness dimension of the wire-wound electronic component can be set by the thickness of the core, and high dimensional accuracy can be maintained” [0010].  (Osami: Fig. 1, machine translation, para. [0010]).  Therefore, the limitations of Claim 13 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
9/3/2022

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837